        Case 2:19-cv-01262-JCM-NJK Document 20 Filed 01/28/20 Page 1 of 2



 1 LUCIAN J. GRECO, JR., ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
   1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
   James River Insurance Company
10
11                               UNITED STATES DISTRICT COURT
12                                   DISTRICT OF NEVADA
13
14 DELMAR A. DUCASSES,                         )   Case No. 2:19-cv-01262-JCM-NJK
                                               )
15                      Plaintiff,             )   STIPULATION AND ORDER FOR
                                               )   DISMISSAL WITHOUT
16            vs.                              )   PREJUDICE
                                               )
17 JAMES RIVER INSURANCE                       )
   COMPANY; DOES I-X, inclusive, and           )
18 ROE CORPORATIONS I-X, inclusive,            )
                                               )
19                      Defendant.             )
                                               )
20
21            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff,
22 DELMAR A. DUCASSES, by and through his attorneys of record, Orlando De
23 Castroverde, Esq., and Alex De Castroverde, Esq. of De Castroverde Law Group and
24 Defendant, JAMES RIVER INSURANCE COMPANY, by and through its attorneys
25 of record, Lucian J. Greco, Esq., Jared G. Christensen, Esq., and Deleela M.
26 Weinerman, Esq. of Bremer Whyte Brown & O’Meara, LLP, that all of Plaintiff’s
27 claims against JAMES RIVER INSURANCE COMPANY be dismissed, without
28


     1256.105 4838-3761-3486.1
        Case 2:19-cv-01262-JCM-NJK Document 20 Filed 01/28/20 Page 2 of 2



 1 prejudice, the parties to each bear their own fees and costs as the parties have agreed
 2 to submit this case to binding arbitration.
 3 Dated this 28th day of January, 2020.             Dated this 28th day of January, 2020.
 4 BREMER WHYTE BROWN &                              DE CASTROVERDE LAW GROUP
   O’MEARA LLP
 5
 6
     By: /s/ Deleela M. Weinerman                    By: /s/ Alex De Castroverde
 7   Lucian J. Greco, Jr, Esq.                       Orlando De Castroverde, Esq.
     Nevada State Bar No. 10600                      Nevada State Bar No. 7320
 8   Jared G. Christensen, Esq.                      Alex De Castroverde, Esq.
     Nevada State Bar No. 11538                      Nevada State Bar No. 6950
 9   Deleela M. Weinerman, Esq.                      Attorneys for Plaintiff,
     Nevada State Bar No. 13985                      Delmar A. Ducasses
10   Attorneys for Defendant,
     James River Insurance Company
11
12                                         ORDER
13                                 IT IS SO ORDERED:
14
15                                         ____________________________________
16                                         UNITED STATES DISTRICT JUDGE
17
                                                        January 31, 2020
18                                         Dated: ______________________________
19
     The STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE
20
     in 2:19-cv-01262-JCM-NJK was submitted by:
21
     BREMER WHYTE BROWN & O’MEARA LLP
22
23
   /s/ Deleela M. Weinerman
24 Lucian J. Greco, Jr, Esq.
25 Nevada State Bar No. 10600
   Jared G. Christensen, Esq.
26 Nevada State Bar No. 11538
   Deleela M. Ivey Weinerman, Esq.
27 Nevada State Bar No. 13985
   Attorneys for Defendant,
28 James River Insurance Company
                                                 2

     1256.105 4838-3761-3486.1
